ON HEARING EN BANC
PER. CURIAM.
The court on its own motion considered this case en banc, Fla.R.App.P. 9.331, after a majority vote that hearing en banc was necessary under the rule, prior to release of a proposed panel opinion. Upon en banc consideration the court was evenly divided as to disposition of the appeal, Judges Mills, Booth, Wentworth, Joanos, Thompson and Barfield voting to affirm the deputy on the grounds that the claim of Leonard H. Daniel is barred by the limitations provision of Florida Statutes, § 440.19(1), and Judges Ervin, Smith, Shivers, Wiggin-ton, Nimmons and Zehmer voting to reverse. The effect of the vote is to affirm the deputy, Rule 9.331(a), supra.
ERVIN, C.J., and MILLS, BOOTH, SMITH, SHIVERS, WENTWORTH, JOA-NOS, THOMPSON, WIGGINTON, NIM-MONS, ZEHMER and BARFIELD, JJ., concur.